Calhoon, J.,
delivered the opinion of the court.
Martin conveyed to the Stewarts a large body of land. A part of it consisted of lots described severally as “lots A, B, C, D, E, F, G, H, I, L, of the survey of Greenwood plantation by D. ID. Irwin, a plat of which survey is of record in deed book 3 M, pp. 192, 193, of the records of deeds of Claiborne county, Mississippi, which plat is here referred to for a more full and particular description of the said lots.” By the plat referred to it appears that Clark’s creek is the western boundary of lots E and E, so conveyed. On this, if the controversy were between Martin and the Stewarts, we think that clearly- the latter took only by. the plat, and got only what was east of' Clark’s creek according to the lines of the plat. If this did not coincide with the design, the remedy of Stewart Bros, was a bill to reform the instrument to conform to the actual intention of the parties. But while this situation existed Stewart Bros, conveyed to appellant, Haley, with this description: “All that part of Greenwood plantation lying east of Clark’s creek, . . . and consisting of lots B, C, D, E, E, G, II, I, G, and L of the D. D. Irwin survey of said place as shown by said plat of the same of record in deed book 3 M, pp. 192, 193, of the deed records of said county, which is here referred to. . . . It is intended hereby to convey all of our title or any' part of any of said lots, as shown by said survey, but we do not warrant the title to any of said lands lying west of Clark’s creek or north of Bayou Pierre.” Forty acres are west of Clark’s creek, and are retained by Martin, and claimed by Haley under his conveyance from the Stew-arts, and this appeal is from a decree sustaining Martin’s demurrer to Haley’s bill, which sets up the facts we have given, and seeks the removal of Martin’s claim to the forty acres west of the creek. The object of the bill is to have the court go behind Irwin’s mapped plat and investigate his field notes, which *701field notes, it is claimed, properly extended, -would have made the plat, if properly drawn, show the forty acres to be in fact east of the creek.' The court below refused to allow this in this proceeding, and so do we. Martin’s conveyance was by the recorded plat, not by the field notes. If they were incorrectly mapped, the conveyance was none the less by the plat, and this cannot be affected by any mistake in them. It is questionable if any man buying by a recorded map would bother about field notes. Without the plat Haley would have nothing. He is bound to claim under it, but wants to claim under it as incorrect, and to have the error corrected by the field notes. It is not possible that he can claim under the field notes, because the conveyance was not by them, but by the plat.
We do not now decide whether Haley got anything from the Stewarts west of the creek, on the insistence that in this case the actual conveyance is only land “lying east of Clark’s creek” unaffected by the subsequent recital of the intention — in other words, that a conveyance must be a conveyance, and not a mere recital of intention. “Sufficient unto the day,” etc.

'Affirmed.